COLLECTIVE
 EXHIBIT 1
                                  UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF TENNESSEE

                                      CHATTANOOGA DIVISION


LEWIS STEIN, et al., Individually and on         )   Civil Action No. 1:19-cv-00098-TRM-CHS
Behalf of All Others Similarly Situated,         )
                                                 )   CLASS ACTION
                                   Plaintiffs,   )
                                                 )   Judge Travis R. McDonough
          vs.                                    )   Magistrate Judge Christopher H. Steger
                                                 )
U.S. XPRESS ENTERPRISES, INC., et al.,           )
                                                 )
                                   Defendants.
                                                 )
                                                 )



      NOTICE OF ISSUANCE OF SUBPOENAS DUCES TECUM TO NON-PARTIES




Cases\4851-8118-0364.v1-9/22/20
TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that pursuant to Rules 26, 34(c) and 45, of the Federal Rules of Civil

Procedure, subpoenas duces tecum will be served upon the following non-parties commanding the

production of documents set forth in the Schedules A attached hereto:


                   Non-Party                    Date/Time                   Location

Amazon.com, Inc.                           October 13, 2020      Robbins Geller Rudman
c/o Corporation Service Company            @ 10:00 a.m. EDT         & Dowd LLP
251 Little Falls Drive                                           261 Old York Road
Wilmington, DE 19808                                             Suite 507A
                                                                 Jenkintown, PA 19046

Dollar General Corp.                       October 13, 2020      Robbins Geller Rudman
c/o Corporation Service Company            @ 10:00 a.m. CDT         & Dowd LLP
2908 Poston Avenue                                               414 Union Street, Suite 900
Nashville, TN 37203-1312                                         Nashville, TN 37219

Dollar Tree Stores, Inc.                   October 13, 2020      Robbins Geller Rudman
c/o Corporation Service Company            @ 10:00 a.m. CDT         & Dowd LLP
2908 Poston Avenue                                               414 Union Street, Suite 900
Nashville, TN 37203-1312                                         Nashville, TN 37219

FedEx Corporation                          October 13, 2020      Robbins Geller Rudman
c/o CT Corporation System                  @ 10:00 a.m. EDT         & Dowd LLP
28 Liberty Street                                                125 Park Avenue, 25th Floor
New York, NY 10005                                               New York, NY 10017

Home Depot U.S.A., Inc.                    October 13, 2020      Robbins Geller Rudman
c/o Corporation Service Company            @ 10:00 a.m. CDT         & Dowd LLP
2908 Poston Avenue                                               414 Union Street, Suite 900
Nashville, TN 37203-1312                                         Nashville, TN 37219

The Kroger Co.                             October 13, 2020      Robbins Geller Rudman
c/o Corporation Service Company            @ 10:00 a.m. PDT         & Dowd LLP
2710 Gateway Oaks Drive                                          One Montgomery Street
Suite 150 N                                                      Suite 1800
Sacramento, CA 95833-3505                                        San Francisco, CA 94104

The Proctor & Gamble Distributing          October 13, 2020      Robbins Geller Rudman
Company                                    @ 10:00 a.m. EDT         & Dowd LLP
c/o The Corporation Trust Company                                261 Old York Road
Corporation Trust Center                                         Suite 507A
1209 Orange Street
                                              -1-
Cases\4851-8118-0364.v1-9/22/20
                   Non-Party                       Date/Time                     Location

Wilmington, DE 19801                                                  Jenkintown, PA 19046

Target Corporation                           October 13, 2020         Levi & Korsinsky, LLP
c/o CT Corporation System                    @ 10:00 a.m. PDT         445 South Figueroa Street
818 West Seventh Street                                               31st Floor
Suite 930                                                             Los Angeles, CA 90071
Los Angeles, CA 90017

Tractor Supply Co.                           October 13, 2020         Robbins Geller Rudman
c/o CT Corporation System                    @ 10:00 a.m. EDT            & Dowd LLP
28 Liberty Street                                                     125 Park Avenue, 25th Floor
New York, NY 10005                                                    New York, NY 10017

Walmart, Inc.                                October 13, 2020         Robbins Geller Rudman
c/o CT Corporation System                    @ 10:00 a.m. EDT            & Dowd LLP
28 Liberty Street                                                     125 Park Avenue, 25th Floor
New York, NY 10005                                                    New York, NY 10017


          The production of documents will take place at the dates, times and locations indicated

above, or such other location as is mutually acceptable to the non-parties and Plaintiffs’ 1 counsel.

The productions of documents are pursuant to the subpoenas duces tecum issued by Plaintiffs’

counsel on behalf of the United States District Court for the Eastern District of Tennessee,

requesting “documents only” productions. No testimony is required by the subpoenas, and no one

need appear for the non-parties or for any of the parties in this action at this time.

          PLEASE TAKE FURTHER NOTICE that the above-listed non-parties may be held in

contempt of court pursuant to Fed. R. Civ. P. 45(g) if they fail without adequate excuse to obey the

subpoenas served upon them and that the non-parties have certain legal rights in response to

Plaintiffs’ subpoenas served upon them as provided in Fed. R. Civ. P. 45(d) and (e). 2


1
 “Plaintiffs” are Lead Plaintiff Deirdre Terry and Named Plaintiffs Charles Clowdis and Bryan K.
Robbins.
2
    These rights are reproduced in full on page three of the subpoenas served upon the non-parties

                                                 -2-
Cases\4851-8118-0364.v1-9/22/20
DATED: September 22, 2020         ROBBINS GELLER RUDMAN
                                   & DOWD LLP
                                  CHRISTOPHER M. WOOD, #032977




                                            CHRISTOPHER M. WOOD

                                  414 Union Street, Suite 900
                                  Nashville, TN 37219
                                  Telephone: 615/244-2203
                                  615/252-3798 (fax)
                                  cwood@rgrdlaw.com

                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  WILLOW E. RADCLIFFE (pro hac vice)
                                  HADIYA K. DESHMUKH (pro hac vice)
                                  Post Montgomery Center
                                  One Montgomery Street, Suite 1800
                                  San Francisco, CA 94104
                                  Telephone: 415/288-4545
                                  415/288-4534 (fax)
                                  willowr@rgrdlaw.com
                                  hdeshmukh@rgrdlaw.com

                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  KEVIN S. SCIARANI (pro hac vice)
                                  DEBASHISH BAKSHI (pro hac vice)
                                  655 West Broadway, Suite 1900
                                  San Diego, CA 92101
                                  Telephone: 619/231-1058
                                  619/231-7423 (fax)
                                  ksciarani@rgrdlaw.com
                                  dbakshi@rgrdlaw.com

                                  LEVI & KORSINSKY, LLP
                                  SHANNON L. HOPKINS (pro hac vice)
                                  SEBASTIANO TORNATORE (pro hac vice)
                                  1111 Summer Street, Suite 403
                                  Stamford, CT 06905
                                  Telephone: 203/363-7500
                                  866/367-6510 (fax)
                                  shopkins@zlk.com
                                  stornatore@zlk.com

                                  Co-Lead Counsel for Lead Plaintiff
                                  -3-
Cases\4851-8118-0364.v1-9/22/20
                                  BARRETT JOHNSTON MARTIN
                                    & GARRISON, LLC
                                  JERRY E. MARTIN, #20193
                                  DAVID GARRISON, #24968
                                  Bank of America Plaza
                                  414 Union Street, Suite 900
                                  Nashville, TN 37219
                                  Telephone: 615/244-2202
                                  615/252-3798 (fax)
                                  jmartin@barrettjohnston.com
                                  dgarrison@barrettjohnston.com

                                  Local Counsel

                                  BRAGAR EAGEL & SQUIRE, P.C.
                                  W. SCOTT HOLLEMAN (pro hac vice)
                                  MARION C. PASSMORE (pro hac vice)
                                  885 Third Avenue, Suite 3040
                                  New York, NY 10022
                                  Telephone: 646/860-9449
                                  212/214-0506 (fax)
                                  holleman@bespc.com
                                  passmore@bespc.com

                                  Additional Counsel for Plaintiffs Charles Clowdis
                                  and Bryan K. Robbins




                                  -4-
Cases\4851-8118-0364.v1-9/22/20
                                  DECLARATION OF SERVICE BY E-MAIL

          I, MICHELLE BURCH, hereby declare that on September 22, 2020, I served the attached

NOTICE OF ISSUANCE OF SUBPOENAS DUCES TECUM TO NON-PARTIES by e-mail on the

parties to the within action addressed as follows:


NAME                                  FIRM                   EMAIL
C. Crews Townsend                     MILLER & MARTIN,       crews.townsend@millermartin.com
Meredith Lee                          PLLC                   meredith.lee@millermartin.com
832 Georgia Avenue,
Suite 1200
Chattanooga, TN 37402
Tel: (423) 785-8297
Jonathan Rosenberg                    O’MELVENY &            jrosenberg@omm.com
William J. Sushon                     MYERS LLP              wsushon@omm.com
Times Square Tower
7 Times Square
New York, NY 10036
Tel: (212) 326-2000
Philip B. Whitaker, Jr.               BAKER, DONELSON,       pwhitaker@bakerdonelson.com
633 Chestnut Street,                  BEARMAN,
Suite 1900                            CALDWELL &
Chattanooga, TN 37450                 BERKOWITZ, P.C.
Tel: (423) 209-4182
Jessica P. Corley                     KING & SPALDING        jpcorley@kslaw.com
Lisa R. Bugni                         LLP                    lbugni@kslaw.com
Brandon R. Keel                                              bkeel@kslaw.com
Logan R. Hobson                                              lhobson@kslaw.com
1180 Peachtree Street, N.E.
Atlanta, GA 30309
Tel: (404) 572-4600

          I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 22, 2020, at Petaluma, California




                                                             s/ Michelle Burch
                                                            MICHELLE BURCH


                                                -1-
Cases\4851-8118-0364.v1-9/22/20
 AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Eastern District
                                                        __________         of Tennessee
                                                                     District of __________
                       LEWIS STEIN, et al.
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                               )
         U.S. XPRESS ENTERPRISES, INC., et al.
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                          Amazon.com, Inc.
 To:                          c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                        (Name of person to whom this subpoena is directed)

     ✔
     ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
            See attached Schedule A

  Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
           261 Old York Road, Ste. 507A, Jenkintown, PA 19046
           Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:         09/22/2020

                                   CLERK OF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                         , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219,
cwood@rgrdlaw.com, 615-244-2203

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                            SCHEDULE A
                                          (Amazon.com, Inc.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Amazon” means Amazon.com, Inc., and its predecessors, successors, parents,

subsidiaries, divisions or affiliates and their respective officers, directors, agents, attorneys,

accountants, employees, partners or other persons occupying similar positions or performing

similar functions.

        4.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        5.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        6.       “Concerning”     means     constituting,   evidencing,    reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.



                                                   1
4849-8870-8556.v1-9/22/20
        7.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        8.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        9.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        10.      “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any



                                                  2
4849-8870-8556.v1-9/22/20
format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral

drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        11.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        12.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        13.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.




                                                   3
4849-8870-8556.v1-9/22/20
        14.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.

        15.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        16.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.



                                                   4
4849-8870-8556.v1-9/22/20
        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.

        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.




                                                  5
4849-8870-8556.v1-9/22/20
        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.

        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                 RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

                                                 6
4849-8870-8556.v1-9/22/20
possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)        which privilege is claimed;

                 (b)        who is asserting the privilege;

                 (c)        a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)        the following information describing each purportedly privileged

Document:

                            (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                            (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                            (iii)   the date it was prepared;



                                                       7
4849-8870-8556.v1-9/22/20
                            (iv)    the date it bears;

                            (v)     the date it was sent;

                            (vi)    the date it was received;

                            (vii)   the identity of the person preparing it;

                            (viii) the identity of the person sending it;

                            (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                            (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                            (xi)    all persons to whom its contents have been disclosed; and

                            (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.



                                                         8
4849-8870-8556.v1-9/22/20
        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced

in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                            (i)     whether the Document is missing or lost;

                            (ii)    whether the Document has been destroyed;

                            (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                            (iv)    whether the Document has been otherwise disposed of; and

                            (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.

                                                      9
4849-8870-8556.v1-9/22/20
IV.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

          Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Amazon, who exchanged any Documents, with any of the Defendants during the Relevant

Period.

REQUEST FOR PRODUCTION NO. 2:

          All contracts, agreements, or understandings by and between USX and Amazon.

REQUEST FOR PRODUCTION NO. 3:

          All Documents concerning any contracts between Amazon and USX, including Documents

concerning: (a) the lengths and terms of those contracts; (b) volume requirements or commitments;

(c) sales, pricing, revenue, and margin information; (d) whether those contracts were to be serviced

by USX’s over-the-road segment or dedicated segment; and (e) any potential terminations,

amendments, or changes to those contracts made, proposed, or discussed prior to the IPO.

REQUEST FOR PRODUCTION NO. 4:

          All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Amazon.

REQUEST FOR PRODUCTION NO. 5:

          All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Amazon requirements, bid solicitation and processes,

and negotiations of such contracts.

REQUEST FOR PRODUCTION NO. 6:

          All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.


                                                  10
4849-8870-8556.v1-9/22/20
REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Amazon concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Amazon’s trucking-related demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Amazon concerning the

availability of truckers or equipment for servicing the routes requested by Amazon.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.




                                               11
4849-8870-8556.v1-9/22/20
REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Amazon.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Amazon.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
4849-8870-8556.v1-9/22/20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                   District  of __________
                      LEWIS STEIN, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                     DOLLAR GENERAL CORP.
To:                        c/o Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See attached Schedule A


 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
         414 Union Street, Suite 900, Nashville, TN 37219
         Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                          SCHEDULE A
                                   (Dollar General Corporation)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4846-0912-4044.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Dollar General” means Dollar General Corporation, and its predecessors,

successors, parents, subsidiaries, divisions or affiliates and their respective officers, directors,

agents, attorneys, accountants, employees, partners or other persons occupying similar positions

or performing similar functions.

        10.      “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact



                                                  2
Cases\4846-0912-4044.v1-9/22/20
managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral

drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        11.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        12.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        13.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        14.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the



                                                   3
Cases\4846-0912-4044.v1-9/22/20
Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.

        15.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        16.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.




                                                   4
Cases\4846-0912-4044.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
Cases\4846-0912-4044.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4846-0912-4044.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4846-0912-4044.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4846-0912-4044.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4846-0912-4044.v1-9/22/20
IV.     DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

        Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Dollar General, who exchanged any Documents, with any of the Defendants during the

Relevant Period.

REQUEST FOR PRODUCTION NO. 2:

        All contracts, agreements, or understandings by and between USX and Dollar General.

REQUEST FOR PRODUCTION NO. 3:

        All Documents concerning any contracts between Dollar General and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

        All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Dollar General.

REQUEST FOR PRODUCTION NO. 5:

        All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Dollar General requirements, bid solicitation and

processes, and negotiations of such contracts.




                                                 10
Cases\4846-0912-4044.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Dollar General concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Dollar General’s trucking-related

demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Dollar General

concerning the availability of truckers or equipment for servicing the routes requested by Dollar

General.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.




                                                11
Cases\4846-0912-4044.v1-9/22/20
REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Dollar General.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Dollar General.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4846-0912-4044.v1-9/22/20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                   District  of __________
                      LEWIS STEIN, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                    DOLLAR TREE STORES, INC.
To:                        c/o Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See attached Schedule A


 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
         414 Union Street, Suite 900, Nashville, TN 37219
         Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                          SCHEDULE A
                                     (Dollar Tree Stores, Inc.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4846-6424-0076.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Dollar Tree” means Dollar Tree Stores, Inc., and its predecessors, successors,

parents, subsidiaries, divisions or affiliates and their respective officers, directors, agents,

attorneys, accountants, employees, partners or other persons occupying similar positions or

performing similar functions.

        10.      “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact



                                                  2
Cases\4846-6424-0076.v1-9/22/20
managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral

drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        11.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        12.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        13.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        14.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the



                                                   3
Cases\4846-6424-0076.v1-9/22/20
Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.

        15.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        16.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.




                                                   4
Cases\4846-6424-0076.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
Cases\4846-6424-0076.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4846-6424-0076.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4846-6424-0076.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4846-6424-0076.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4846-6424-0076.v1-9/22/20
IV.     DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

        Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Dollar Tree, who exchanged any Documents, with any of the Defendants during the

Relevant Period.

REQUEST FOR PRODUCTION NO. 2:

        All contracts, agreements, or understandings by and between USX and Dollar Tree.

REQUEST FOR PRODUCTION NO. 3:

        All Documents concerning any contracts between Dollar Tree and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

        All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Dollar Tree.

REQUEST FOR PRODUCTION NO. 5:

        All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Dollar Tree requirements, bid solicitation and processes,

and negotiations of such contracts.




                                                10
Cases\4846-6424-0076.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Dollar Tree concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Dollar Tree’s trucking-related

demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Dollar Tree concerning

the availability of truckers or equipment for servicing the routes requested by Dollar Tree.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.


                                                11
Cases\4846-6424-0076.v1-9/22/20
REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Dollar Tree.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Dollar Tree.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4846-6424-0076.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                     LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                           FEDEX CORPORATION
To:                                    c/o CT Corporation System, 28 Liberty Street, New York, NY 10005
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A

 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
          125 Park Avenue, 25th Floor, New York, NY 10017
          Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                           SCHEDULE A
                                        (FedEx Corporation)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
4824-3490-1964.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
4824-3490-1964.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “FedEx” means FedEx Corporation, and its predecessors, successors, parents,

subsidiaries, divisions or affiliates and their respective officers, directors, agents, attorneys,

accountants, employees, partners or other persons occupying similar positions or performing

similar functions.

        11.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        12.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        13.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        14.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the



                                                   3
4824-3490-1964.v1-9/22/20
Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.

        15.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        16.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.




                                                   4
4824-3490-1964.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
4824-3490-1964.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                 RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
4824-3490-1964.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)        which privilege is claimed;

                 (b)        who is asserting the privilege;

                 (c)        a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)        the following information describing each purportedly privileged

Document:

                            (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                            (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                            (iii)   the date it was prepared;

                            (iv)    the date it bears;

                            (v)     the date it was sent;



                                                         7
4824-3490-1964.v1-9/22/20
                            (vi)    the date it was received;

                            (vii)   the identity of the person preparing it;

                            (viii) the identity of the person sending it;

                            (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                            (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                            (xi)    all persons to whom its contents have been disclosed; and

                            (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                       8
4824-3490-1964.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                            (i)     whether the Document is missing or lost;

                            (ii)    whether the Document has been destroyed;

                            (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                            (iv)    whether the Document has been otherwise disposed of; and

                            (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                      9
4824-3490-1964.v1-9/22/20
IV.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

          Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of FedEx, who exchanged any Documents, with any of the Defendants during the Relevant

Period.

REQUEST FOR PRODUCTION NO. 2:

          All contracts, agreements, or understandings by and between USX and FedEx.

REQUEST FOR PRODUCTION NO. 3:

          All Documents concerning any contracts between FedEx and USX, including Documents

concerning: (a) the lengths and terms of those contracts; (b) volume requirements or commitments;

(c) sales, pricing, revenue, and margin information; (d) whether those contracts were to be serviced

by USX’s over-the-road segment or dedicated segment; and (e) any potential terminations,

amendments, or changes to those contracts made, proposed, or discussed prior to the IPO.

REQUEST FOR PRODUCTION NO. 4:

          All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to FedEx.

REQUEST FOR PRODUCTION NO. 5:

          All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, FedEx requirements bid solicitation and processes, and

negotiations of such contracts.

REQUEST FOR PRODUCTION NO. 6:

          All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.


                                                  10
4824-3490-1964.v1-9/22/20
REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by FedEx concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet FedEx’s trucking-related demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to FedEx concerning the

availability of truckers or equipment for servicing the routes requested by FedEx.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.




                                               11
4824-3490-1964.v1-9/22/20
REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to FedEx.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to FedEx.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
4824-3490-1964.v1-9/22/20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                   District  of __________
                      LEWIS STEIN, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                     HOME DEPOT U.S.A., INC.
 To:                       c/o Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312

                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A


 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
         414 Union Street, Suite 900, Nashville, TN 37219
         Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                         SCHEDULE A
                                     (Home Depot U.S.A., Inc.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4828-7242-0300.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
Cases\4828-7242-0300.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Home Depot” means Home Depot U.S.A., Inc., and its predecessors, successors,

parents, subsidiaries, divisions or affiliates and their respective officers, directors, agents,

attorneys, accountants, employees, partners or other persons occupying similar positions or

performing similar functions.

        11.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        12.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        13.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        14.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the



                                                   3
Cases\4828-7242-0300.v1-9/22/20
Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.

        15.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        16.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.




                                                   4
Cases\4828-7242-0300.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
Cases\4828-7242-0300.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4828-7242-0300.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4828-7242-0300.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4828-7242-0300.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4828-7242-0300.v1-9/22/20
IV.     DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

        Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Home Depot, who exchanged any Documents, with any of the Defendants during the

Relevant Period.

REQUEST FOR PRODUCTION NO. 2:

        All contracts, agreements, or understandings by and between USX and Home Depot.

REQUEST FOR PRODUCTION NO. 3:

        All Documents concerning any contracts between Home Depot and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

        All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Home Depot.

REQUEST FOR PRODUCTION NO. 5:

        All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Home Depot requirements, bid solicitation and

processes, and negotiations of such contracts.




                                                 10
Cases\4828-7242-0300.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Home Depot concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Home Depot’s trucking-related

demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Home Depot concerning

the availability of truckers or equipment for servicing the routes requested by Home Depot.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.


                                                11
Cases\4828-7242-0300.v1-9/22/20
REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Home Depot.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Home Depot.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4828-7242-0300.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                      LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                    THE PROCTOR & GAMBLE DISTRIBUTING COMPANY
To:           c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attached Schedule A

 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
          261 Old York Road, Suite 507A, Jenkintown, PA 19046
          Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                          SCHEDULE A
                           (The Proctor & Gamble Distributing Company)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4813-8016-5580.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
Cases\4813-8016-5580.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        11.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        12.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        13.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.



                                                   3
Cases\4813-8016-5580.v1-9/22/20
        14.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        15.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        16.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        17.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        18.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        19.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.

        20.      “Proctor & Gamble” means The Proctor & Gamble Distributing Company, and its

predecessors, successors, parents, subsidiaries, divisions or affiliates and their respective officers,

directors, agents, attorneys, accountants, employees, partners or other persons occupying similar

positions or performing similar functions.




                                                   4
Cases\4813-8016-5580.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
Cases\4813-8016-5580.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4813-8016-5580.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4813-8016-5580.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4813-8016-5580.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4813-8016-5580.v1-9/22/20
IV.     DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

        Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Proctor & Gamble, who exchanged any Documents, with any of the Defendants during

the Relevant Period.

REQUEST FOR PRODUCTION NO. 2:

        All contracts, agreements, or understandings by and between USX and Proctor & Gamble.

REQUEST FOR PRODUCTION NO. 3:

        All Documents concerning any contracts between Proctor & Gamble and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

        All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Proctor & Gamble.

REQUEST FOR PRODUCTION NO. 5:

        All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Proctor & Gamble requirements, bid solicitation and

processes, and negotiations of such contracts.




                                                 10
Cases\4813-8016-5580.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Proctor & Gamble

concerning expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Proctor & Gamble’s trucking-related

demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Proctor & Gamble

concerning the availability of truckers or equipment for servicing the routes requested by Proctor

& Gamble.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.




                                                11
Cases\4813-8016-5580.v1-9/22/20
REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Proctor & Gamble.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Proctor &

Gamble.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4813-8016-5580.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                      LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                    TARGET CORPORATION
 To:                   c/o CT Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See Attached Schedule A

 Place: Levi & Korsinsky, LLP                                                           Date and Time:
           Christopher Wood c/o Shannon L. Hopkins
           445 South Figueroa St. 31st FL, Los Angeles, CA 90071                                             10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.

Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                           SCHEDULE A
                                        (Target Corporation)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4848-2054-3436.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
Cases\4848-2054-3436.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        11.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        12.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        13.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.



                                                   3
Cases\4848-2054-3436.v1-9/22/20
        14.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        15.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        16.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        17.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        18.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        19.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.

        20.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        21.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,



                                                   4
Cases\4848-2054-3436.v1-9/22/20
generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        22.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        23.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        24.      “SEC” means the United States Securities and Exchange Commission.

        25.      25.      “Target” means the Target Corporation, and its predecessors, successors,

parents, subsidiaries, divisions or affiliates and their respective officers, directors, agents,

attorneys, accountants, employees, partners or other persons occupying similar positions or

performing similar functions.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.




                                                  5
Cases\4848-2054-3436.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4848-2054-3436.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4848-2054-3436.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4848-2054-3436.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4848-2054-3436.v1-9/22/20
IV.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

          Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Target, who exchanged any Documents, with any of the Defendants during the Relevant

Period.

REQUEST FOR PRODUCTION NO. 2:

          All contracts, agreements, or understandings by and between USX and Target.

REQUEST FOR PRODUCTION NO. 3:

          All Documents concerning any contracts between Target and USX, including Documents

concerning: (a) the lengths and terms of those contracts; (b) volume requirements or commitments;

(c) sales, pricing, revenue, and margin information; (d) whether those contracts were to be serviced

by USX’s over-the-road segment or dedicated segment; and (e) any potential terminations,

amendments, or changes to those contracts made, proposed, or discussed prior to the IPO.

REQUEST FOR PRODUCTION NO. 4:

          All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Target.

REQUEST FOR PRODUCTION NO. 5:

          All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Target requirements, bid solicitation and processes, and

negotiations of such contracts.

REQUEST FOR PRODUCTION NO. 6:

          All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.


                                                  10
Cases\4848-2054-3436.v1-9/22/20
REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Target concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Target’s trucking-related demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Target concerning the

availability of truckers or equipment for servicing the routes requested by Target.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.




                                                11
Cases\4848-2054-3436.v1-9/22/20
REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Target.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Target.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4848-2054-3436.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                     LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                     THE KROGER CO.
 To:          c/o Corporation Service Company, 2710 Gateway Oaks Drive, Ste. 150N, Sacramento, CA 95833-3505
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A

  Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                             Date and Time:
           One Montgomery St., #1800, San Francisco, CA 94104
           Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                   10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                           SCHEDULE A
                                          (The Kroger Co.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4817-1767-5980.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
Cases\4817-1767-5980.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        11.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        12.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        13.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.



                                                   3
Cases\4817-1767-5980.v1-9/22/20
        14.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        15.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        16.      “Kroger” means The Kroger Co., and its predecessors, successors, parents,

subsidiaries, divisions or affiliates and their respective officers, directors, agents, attorneys,

accountants, employees, partners or other persons occupying similar positions or performing

similar functions.

        17.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        18.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        19.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        20.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.




                                                   4
Cases\4817-1767-5980.v1-9/22/20
        21.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        22.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,

generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        23.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        24.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        25.      “SEC” means the United States Securities and Exchange Commission.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.



                                                  5
Cases\4817-1767-5980.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4817-1767-5980.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4817-1767-5980.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4817-1767-5980.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4817-1767-5980.v1-9/22/20
IV.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

          Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Kroger, who exchanged any Documents, with any of the Defendants during the Relevant

Period.

REQUEST FOR PRODUCTION NO. 2:

          All contracts, agreements, or understandings by and between USX and Kroger.

REQUEST FOR PRODUCTION NO. 3:

          All Documents concerning any contracts between Kroger and USX, including Documents

concerning: (a) the lengths and terms of those contracts; (b) volume requirements or commitments;

(c) sales, pricing, revenue, and margin information; (d) whether those contracts were to be serviced

by USX’s over-the-road segment or dedicated segment; and (e) any potential terminations,

amendments, or changes to those contracts made, proposed, or discussed prior to the IPO.

REQUEST FOR PRODUCTION NO. 4:

          All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Kroger.

REQUEST FOR PRODUCTION NO. 5:

          All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Kroger requirements, bid solicitation and processes, and

negotiations of such contracts.

REQUEST FOR PRODUCTION NO. 6:

          All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.


                                                  10
Cases\4817-1767-5980.v1-9/22/20
REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Kroger concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Kroger’s trucking-related demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Kroger concerning the

availability of truckers or equipment for servicing the routes requested by Kroger.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.




                                                11
Cases\4817-1767-5980.v1-9/22/20
REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Kroger.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Kroger.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4817-1767-5980.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                     LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                           TRACTOR SUPPLY CO.
To:                                    c/o CT Corporation System, 28 Liberty Street, New York, NY 10005
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A

 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
          125 Park Avenue, 25th Floor, New York, NY 10017
          Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                           SCHEDULE A
                                        (Tractor Supply Co.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
4837-1495-1116.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
4837-1495-1116.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        11.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        12.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        13.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.



                                                   3
4837-1495-1116.v1-9/22/20
        14.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        15.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        16.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        17.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        18.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        19.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.

        20.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        21.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,



                                                   4
4837-1495-1116.v1-9/22/20
generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        22.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        23.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        24.      “SEC” means the United States Securities and Exchange Commission.

        25.      “Tractor Supply” means Tractor Supply Co., and its predecessors, successors,

parents, subsidiaries, divisions or affiliates and their respective officers, directors, agents,

attorneys, accountants, employees, partners or other persons occupying similar positions or

performing similar functions.

        26.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        27.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        28.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.




                                                  5
4837-1495-1116.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                 RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
4837-1495-1116.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)        which privilege is claimed;

                 (b)        who is asserting the privilege;

                 (c)        a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)        the following information describing each purportedly privileged

Document:

                            (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                            (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                            (iii)   the date it was prepared;

                            (iv)    the date it bears;

                            (v)     the date it was sent;



                                                         7
4837-1495-1116.v1-9/22/20
                            (vi)    the date it was received;

                            (vii)   the identity of the person preparing it;

                            (viii) the identity of the person sending it;

                            (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                            (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                            (xi)    all persons to whom its contents have been disclosed; and

                            (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                       8
4837-1495-1116.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                            (i)     whether the Document is missing or lost;

                            (ii)    whether the Document has been destroyed;

                            (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                            (iv)    whether the Document has been otherwise disposed of; and

                            (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                      9
4837-1495-1116.v1-9/22/20
IV.     DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

        Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Tractor Supply, who exchanged any Documents, with any of the Defendants during the

Relevant Period.

REQUEST FOR PRODUCTION NO. 2:

        All contracts, agreements, or understandings by and between USX and Tractor Supply.

REQUEST FOR PRODUCTION NO. 3:

        All Documents concerning any contracts between Tractor Supply and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

        All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Tractor Supply.

REQUEST FOR PRODUCTION NO. 5:

        All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Request for Production No. 4, including sales and

promotional materials provided by USX, Tractor Supply requirements, bid solicitation and

processes, and negotiations of such contracts.




                                                 10
4837-1495-1116.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Request for Production No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Tractor Supply concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Tractor Supply’s trucking-related

demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Tractor Supply

concerning the availability of truckers or equipment for servicing the routes requested by Tractor

Supply.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.




                                                11
4837-1495-1116.v1-9/22/20
REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.

REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Tractor Supply.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Tractor Supply.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
4837-1495-1116.v1-9/22/20
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of Tennessee
                                                                    District of __________
                     LEWIS STEIN, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-00098-TRM-CHS
                                                                              )
        U.S. XPRESS ENTERPRISES, INC., et al.
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                               WALMART, INC.
To:                                    c/o CT Corporation System, 28 Liberty Street, New York, NY 10005
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A

 Place: Christopher Wood, Robbins Geller Rudman & Dowd LLP                              Date and Time:
          125 Park Avenue, 25th Floor, New York, NY 10017
          Tel.: (615) 244-2203 ~ Email: cwood@rgrdlaw.com                                                    10/13/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         09/22/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Deirdre Terry, et al.
                                                                        , who issues or requests this subpoena, are:
Christopher M. Wood, Robbins Geller Rudman & Dowd LLP, 414 Union Street, Suite 900, Nashville, TN 37219, cwood@rgrdlaw.com,
615-244-2203

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00098-TRM-CHS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                           SCHEDULE A
                                           (Walmart, Inc.)


I.      DEFINITIONS

        The following definitions shall apply to each of the document Requests set forth and are

deemed to be incorporated in each Request:

        1.       “Action” refers to Stein v. U.S. Xpress Enterprises, Inc., et al., No. 1:19-cv-00098,

pending in the United States District Court for the Eastern District of Tennessee.

        2.       “All” shall include the term “each,” and vice-versa, as necessary to bring within the

scope of the Request all responses that might otherwise be construed to be outside the scope of the

Request.

        3.       “Communication” or “Communications” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise), or attempt to transmit information, whether

written, oral, electronic or by any other means.

        4.       “Complaint” refers to the Lead Plaintiff’s Complaint for Violation of the Federal

Securities Laws in this Action (ECF No. 57).

        5.       “Concerning”     means    constituting,   evidencing,     reflecting,   referring   to,

incorporating, effecting, including, or otherwise pertaining or relating, either directly or indirectly,

or being in any way logically or factually connected with the subject matter of the inquiry or

Request.

        6.       “Correspondence” means any letter, memorandum, note, e-mail, facsimile, text

message, instant message, internet message board posting, or any other writing containing a

Communication from one person or persons to another or others.

        7.       “Defendants” refers collectively to U.S. Xpress Enterprises, Inc., the Individual

Defendants (defined below), the Underwriter Defendants (defined below), and all of their

                                                   1
Cases\4836-6547-1436.v1-9/22/20
corporate parents, subsidiaries, attorneys, accountants, officers, directors, employees, partners,

agents, representatives or other persons occupying similar positions or performing similar

functions.

        8.       “Document(s)” shall have the broadest meaning possible under Rule 34 of the

Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of Evidence and shall include

but not be limited to the original (or a copy when the original is not available), each non-identical

copy (including those which are non-identical by reason of annotation or markings, or by appearing

in the files of a separate person) and electronic Documents and record, and each specific request

for Documents shall be deemed to specifically request electronic Documents and records.

“Documents” include “Communications,” “contracts,” “Correspondence,” and “Electronic Data.”

        9.       “Electronic Data” means the original (or identical copies when originals are not

available) and any non-identical copies (whether different from the originals because of notes

made on such copies or otherwise) of Electronic Data of any kind or description, whether inscribed

by mechanical, facsimile, electronic, magnetic, digital, or other means. Such data may include,

but is not limited to, all text files (including word processing Documents), presentation files (such

as PowerPoint), spreadsheets, electronic mail files and information concerning electronic mail

(including electronic mail receipts or transmittals, logs of electronic mail history and usage, header

information, and deleted files), internet history of files and preferences, graphical files in any

format, databases, calendar and scheduling information, task lists, telephone logs, contact

managers, computer system activity logs, computer programs (whether private, commercial, or

work-in-progress), programming notes or instructions, output resulting from the use of any

software program including, but not limited to, database files, charts, graphs, outlines, operating

systems, source codes of all types, programming languages, linkers and compilers, peripheral



                                                  2
Cases\4836-6547-1436.v1-9/22/20
drivers, PDF and TIFF files, batch files, native files and all ASCII files, and any and all

miscellaneous files or file fragments, regardless of the medium or media on which they reside and

regardless of whether such Electronic Data is in an active file, deleted file, or file fragment.

Electronic Data includes, but is not limited to, any and all items stored on any electronic media,

computers, or networks and backup files containing electronically stored data.               The term

“Electronic Data” also includes the file, folder tabs, or containers and labels appended to or

associated with any physical storage device associated with each such original or copy.

        10.      “Identify,” when used in reference to a Document, means to state its formal and

informal title(s), subject matter or nature, date(s) of preparation, and date(s) of use, and to identify

the person(s) who signed it or under whose name the Document was issued, the author(s),

addressee(s), and recipient(s) of the Document, and its present or last known custodian.

        11.      “Identify,” when used in reference to a natural person, means to state the person’s

full name, present (or last known) business and home address(es) and phone number(s), e-mail

address(es), and that person’s employment title(s) or position(s) at the relevant time.

        12.      “Identify,” when used in reference to an entity other than a natural person, means

to state the full name of the entity, the type of entity, and the address and phone number of the

entity’s principal place of business or operations, as applicable.

        13.      “Identify,” when used in reference to a discussion or other non-written

Communication, means to (a) state its date and its physical location (or to identify how the

Communication or discussion took place if not in person, e.g., by telephone), (b) identify each

person(s) who participated in, was in attendance for, was dialed in for, or otherwise participated

in the discussion or Communication; and (c) state the substance of the discussion or

Communication, and of any responses exchanged.



                                                   3
Cases\4836-6547-1436.v1-9/22/20
        14.      “Individual Defendants” refers to Eric Fuller, Eric Peterson, Jason Grear, Max

Fuller, and Lisa Quinn Pate.

        15.      “IPO” refers to U.S. Xpress Enterprises, Inc.’s June 14, 2018 initial public offering.

        16.      “Meeting” or “meetings” means the contemporaneous presence, whether in person

or through any means of Communication, of any natural persons, whether or not such presence

was by chance or prearranged and whether or not the meeting was formal, informal or occurred in

connection with some other activity.

        17.      “Offering Documents” refers to all Prospectuses, Registration Statements, and

Amendments filed in connection with U.S. Xpress Enterprises, Inc.’s June 11, 2018 final Amended

Registration Statement, including, but not limited to, the June 11, 2018 final Amended Registration

Statement on Form S-1/A; the May 7, 2018 Registration Statement on Form S-1; and the June 13,

2018 final Prospectus on Form 424B4.

        18.      “Person” or “persons” means any natural person, public or private corporation,

whether or not organized for profit, governmental entity, partnership, association, cooperative,

joint venture, sole proprietorship or other legal entity. With respect to a business entity, the term

“person” includes any natural person acting formally or informally as a director, trustee, officer,

agent, attorney or other representative of the business entity.

        19.      “Plaintiffs” refers to Deirdre Terry, Charles Clowdis, and Bryan K. Robbins.

        20.      “Prospectus” means any Prospectus distributed by Defendants or used to conduct

the IPO, including, without limitation, all previously filed or amended versions of the Prospectus

and all drafts thereof.

        21.      “Refer,” “relate,” “referring” or “relating” means all Documents that comprise,

explicitly or implicitly refer to, were reviewed or received in conjunction with or were created,



                                                   4
Cases\4836-6547-1436.v1-9/22/20
generated or maintained as a result of the subject matter of the Request, including, without

limitation, all Documents that reflect, record, memorialize, embody, discuss, evaluate, consider,

review or report on the subject matter of the Request.

        22.      “Registration Statement” means the Registration Statement and Prospectus filed

with the SEC in connection with the IPO, including all amendments thereto, whether filed with

the SEC or not, and all drafts thereof.

        23.      “Road Show” means any meeting in which any Defendant(s) communicated with

any current or potential investor concerning the IPO.

        24.      “SEC” means the United States Securities and Exchange Commission.

        25.      “Underwriter Defendants” means Merrill Lynch, Pierce, Fenner & Smith

Incorporated, Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC, Wells Fargo Securities,

LLC, Stephens Inc., WR Securities LLC, and Stifel, Nicolaus & Company, Inc.

        26.      “U.S. Xpress,” “USX,” or the “Company” means Defendant U.S. Xpress

Enterprises, Inc., and its predecessors, successors, parents, subsidiaries, divisions or affiliates and

their respective officers, directors, agents, attorneys, accountants, employees, partners or other

persons occupying similar positions or performing similar functions.

        27.      “USX Defendants” refers to U.S. Xpress and the Individual Defendants,

collectively.

        28.      “Walmart” means Walmart, Inc., and its predecessors, successors, parents,

subsidiaries, divisions or affiliates and their respective officers, directors, agents, attorneys,

accountants, employees, partners or other persons occupying similar positions or performing

similar functions.




                                                  5
Cases\4836-6547-1436.v1-9/22/20
        29.      “You” and “Your” refers to the entity to whom the following Requests are

addressed and its agents, representatives, officers, directors, accountants, insurance companies,

attorneys, investigators, affiliates, predecessors, and successors in interest, parents, divisions,

subsidiaries, area and regional offices, and employees, including persons or entities outside the

United States or anyone acting on Your behalf.

                                  RULES OF CONSTRUCTION

        The following rules of construction shall apply to all Requests:

        30.      “All/any/each.” The terms “all,” “any,” and “each” shall be construed as all, any,

and each to bring within the scope of the Request all responses that might otherwise be construed

to be outside the scope of the Request.

        31.      “And/or.” The connectives “and” and “or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery Request all responses that

might otherwise be construed to be outside of its scope.

        32.      Singular/plural. The use of the singular form of any word includes the plural, and

vice versa.

II.     INSTRUCTIONS

        1.       All Documents shall be produced as they are maintained in the ordinary course of

business and shall be produced in their original folders, binders, covers or containers, or facsimile

thereof, i.e., Documents maintained electronically shall be produced in the manner in which such

Documents are stored and retrieved.

        2.       In responding to these Requests, You shall produce all responsive Documents

(including those stored electronically) that are in Your possession, custody or control, or in the

possession, custody or control of Your predecessors, successors, parents, subsidiaries, divisions or

affiliates, or any of Your respective directors, officers, managing agents, agents, employees,

                                                 6
Cases\4836-6547-1436.v1-9/22/20
attorneys, accountants or other representatives. A Document shall be deemed to be within Your

control if You have the right to secure the Document or a copy of the Document from another

person having possession or custody of the Document.

        3.       Pursuant to the Federal Rules of Civil Procedure, You are to produce for inspection

and copying by Plaintiff original Documents, including those stored electronically, as they are kept

in the usual course of business. If the original is not in Your custody, then a copy thereof, and all

non-identical copies that differ from the original or from the other copies produced for any reason,

including, without limitation, the making of notes thereon.

        4.       If production of Documents is withheld on the grounds of privilege, as to each such

withheld Document state the following information:

                 (a)      which privilege is claimed;

                 (b)      who is asserting the privilege;

                 (c)      a precise statement of the facts upon which said claim of privilege is based;

and

                 (d)      the following information describing each purportedly privileged

Document:

                          (i)     a brief description sufficient to identify its nature, i.e., agreement,

letter, memorandum, type, etc.;

                          (ii)    a brief description sufficient to identify its subject matter and the

purpose of the Document;

                          (iii)   the date it was prepared;

                          (iv)    the date it bears;

                          (v)     the date it was sent;



                                                       7
Cases\4836-6547-1436.v1-9/22/20
                          (vi)    the date it was received;

                          (vii)   the identity of the person preparing it;

                          (viii) the identity of the person sending it;

                          (ix)    the identity of each person to whom it was sent or was to have been

sent, including all addresses and all recipients of copies;

                          (x)     a statement as to whom each identified person represented or

purported to represent at all relevant times;

                          (xi)    all persons to whom its contents have been disclosed; and

                          (xii)   a precise description of the place where each copy of that Document

is kept, including the title or description of the file in which said Document may be found and the

location of such file.

        5.       If a portion of any Document responsive to these Requests is withheld under claim

of privilege pursuant to Instruction No. 4, any non-privileged portion of such Document must be

produced with the portion claimed to be privileged redacted.

        6.       If You contend that responding to these Requests would impact a privilege claim

by a third party, in addition to complying with Instruction No. 4 above, Defendants shall promptly

inform such third party of these Requests so that it will have notice and the opportunity to intervene

and protect any interests, arguments or concerns it may have.

        7.       You are to produce each Document requested herein in its entirety, without deletion

or excision (except as qualified by Instruction Nos. 4-6 above), regardless of whether You consider

the entire Document to be relevant or responsive to the Requests.

        8.       Whenever a Document is not produced in full or is produced in redacted form, so

indicate on the Document and state with particularity the reason or reasons it is not being produced



                                                     8
Cases\4836-6547-1436.v1-9/22/20
in full, and describe to the best of Your knowledge, information, and belief, and with as much

particularity as possible, those portions of the Document that are not being produced.

        9.       If a Document responsive to these Requests was at any time in Your possession,

custody or control but is no longer available for production, as to each such Document state the

following information:

                          (i)     whether the Document is missing or lost;

                          (ii)    whether the Document has been destroyed;

                          (iii)   whether the Document has been transferred or delivered to another

person and, if so, at whose request;

                          (iv)    whether the Document has been otherwise disposed of; and

                          (v)     a precise statement of the circumstances surrounding the disposition

of the Document and the date of disposition.

        10.      With respect to any category of Documents, the production of which You contend

is in some way “burdensome” or “oppressive,” please state the specific reasons for that objection.

III.    RELEVANT PERIOD

        All Requests herein refer to the period of January 1, 2017, through the date of Document

production (the “Relevant Period”), unless otherwise specifically indicated, and shall include all

Document(s) that relate, in whole or in part, to such period even though dated, prepared or received

before or after that period. If a Document from before or after this period is necessary for a correct

or complete understanding of any Document covered by a Request, You must produce the earlier

or subsequent Document as well. If any Document is undated and the date of its preparation cannot

be determined, the Document shall be produced if otherwise responsive to the production Request.




                                                    9
Cases\4836-6547-1436.v1-9/22/20
IV.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

          Documents sufficient to identify all persons employed by, affiliated with, or acting as an

agent of Walmart, who exchanged any Documents, with any of the Defendants during the Relevant

Period.

REQUEST FOR PRODUCTION NO. 2:

          All contracts, agreements, or understandings by and between USX and Walmart.

REQUEST FOR PRODUCTION NO. 3:

          All Documents concerning any contracts between Walmart and USX, including

Documents concerning: (a) the lengths and terms of those contracts; (b) volume requirements or

commitments; (c) sales, pricing, revenue, and margin information; (d) whether those contracts

were to be serviced by USX’s over-the-road segment or dedicated segment; and (e) any potential

terminations, amendments, or changes to those contracts made, proposed, or discussed prior to the

IPO.

REQUEST FOR PRODUCTION NO. 4:

          All Documents concerning contracts with USX concerning USX’s provision of trucking-

related services to Walmart.

REQUEST FOR PRODUCTION NO. 5:

          All Documents concerning any process leading up to the entry into or renewal or

amendment of the contracts identified in Document Request No. 4, including sales and

promotional materials provided by USX, Walmart requirements, bid solicitation and processes,

and negotiations of such contracts.




                                                  10
Cases\4836-6547-1436.v1-9/22/20
REQUEST FOR PRODUCTION NO. 6:

        All Documents concerning compliance and consequences of non-compliance with the

contracts identified in Document Request No. 4.

REQUEST FOR PRODUCTION NO. 7:

        All Documents concerning any projections provided to USX by Walmart concerning

expected demand for services to be provided by USX.

REQUEST FOR PRODUCTION NO. 8:

        All Documents concerning USX’s ability to meet Walmart’s trucking-related demands.

REQUEST FOR PRODUCTION NO. 9:

        All Documents concerning any projections provided by USX to Walmart concerning the

availability of truckers or equipment for servicing the routes requested by Walmart.

REQUEST FOR PRODUCTION NO. 10:

        All Documents concerning money paid, payable, or to be paid to USX, including

discounts, rebates, penalties, or other adjustments of monies to be paid to USX.

REQUEST FOR PRODUCTION NO. 11:

        All Documents concerning any requests for modification of the amounts to paid to USX.

REQUEST FOR PRODUCTION NO. 12:

        All Documents concerning USX’s allocation of truck drivers to each of the Company’s

segments, including Documents showing the reallocation of drivers between the over-the-road

segment and the dedicated segment.

REQUEST FOR PRODUCTION NO. 13:

        All Documents concerning USX’s efforts to grow or solicit business for its dedicated

segment.




                                               11
Cases\4836-6547-1436.v1-9/22/20
REQUEST FOR PRODUCTION NO. 14:

        All Documents concerning any cost-reduction initiatives at USX.

REQUEST FOR PRODUCTION NO. 15:

        All Documents concerning age and condition of equipment to be utilized by USX in

connection with its provision of trucking-related services to Walmart.

REQUEST FOR PRODUCTION NO. 16:

        All Documents concerning USX’s truck driver hiring and retention rates and policies.

REQUEST FOR PRODUCTION NO. 17:

        All Documents concerning USX’s compensation packages, compensation of drivers

employed or otherwise retained by USX to provide trucking-related services to Walmart.

REQUEST FOR PRODUCTION NO. 18:

        All Documents concerning the IPO, including any Offering Documents.

REQUEST FOR PRODUCTION NO. 19:

        All Documents regarding the Action.

REQUEST FOR PRODUCTION NO. 20:

        All Documents created by You concerning any policy, procedure, or practice regarding the

preservation or destruction of the Documents or Electronic Data, or the types of Documents or

Electronic Data, sought herein, including any changes or modifications to such policies or practices

during the Relevant Period.




                                                12
Cases\4836-6547-1436.v1-9/22/20
